392 N.W.2d 87 (1986)
THREE AFFILIATED TRIBES OF the FORT BERTHOLD RESERVATION, Plaintiff and Appellant,
v.
WOLD ENGINEERING, P.C., a North Dakota Professional Corporation, Defendant, Third-Party Plaintiff and Appellee,
v.
SCHMIT, SMITH & RUSH, Third-Party Defendant.
Civ. No. 10172.
Supreme Court of North Dakota.
August 21, 1986.
John O. Holm, Rapid City, S.D., and Raymond Cross, New Town, N.D., for plaintiff and appellant.
Gary H. Lee of Bosard, McCutcheon and Rau, Minot, N.D., for defendant, third-party plaintiff and appellee.
PER CURIAM.
In Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 321 N.W.2d 510 (N.D.1982), we held that the district court lacked jurisdiction to hear the action brought by Three Affiliated Tribes. In Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 467 U.S. 138, 104 S. Ct. 2267, 81 L. Ed. 2d 113 (1984), the United States Supreme Court vacated our judgment and remanded for reconsideration. In Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 364 N.W.2d 98 (N.D.1985), we determined that Three Affiliated Tribes could bring their action in state court upon compliance with § 27-19-05, N.D.C.C.; that Ch. 27-19, N.D.C.C., terminated any residuary jurisdiction that may previously have existed; and vacated our previous opinion reported at Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 321 N.W.2d 510 (N.D. 1982). In Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 476 U.S. ___, ___, 106 S. Ct. 2305, 2314, 90 L. Ed. 2d 881, 895 (1986), the United States Supreme Court reversed and remanded, stating:
"Our examination of the state, tribal, and federal interests implicated in this case, then, reinforces our conclusion that North Dakota's disclaimer of jurisdiction over suits such as this cannot be reconciled with the congressional plan embodied in Pub.L. 280.
"The judgment of the North Dakota Supreme Court is reversed and remanded for further proceedings not inconsistent with this opinion."
In light of the determination of the United States Supreme Court, we vacate our opinion reported in Three Affiliated Tribes of the Fort Berthold Reservation v. Wold Engineering, P.C., 364 N.W.2d 98 (N.D. 1985), substitute this opinion therefor, reverse the judgment of the district court and remand this case to the district court for trial.
ERICKSTAD, C.J., and VANDE WALLE, LEVINE, MESCHKE and GIERKE, JJ., concur.